NO'l`I€: ThiS order is n0nprcc0denti21l.
United States Court of Appeals
for the Federal Circuit
APPLE INC.,
Appello:n,t,
V.
INTERNATIONAL TRADE COMMISSI()N,
/1ppellee,
AND
HTC CORPORATION AND HTC AMERICA, INC.,
In,te)"1;en0rS. ‘
2012-1125
011 appeal from the U11ited St;aLes Inter11atic)nz1l T1'ad¢-3
C0mmissi0n in Inv0Stigati0n N0. 337-TA-710
HTC CORPORATION AND
HTC AMERICA, INC.,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
/-1ppeHee,
AND

APPLE v.1To 2
APPLE INC.,
Intervenor.
2012-1226
On appeal from the United States Internati0nal Trade
Commission in lnvestigation No. 337-TA-710. o
ON MOTION
ORDER
The parties move for leave to treat appeal nos. 2012-
1125 and 2012-1226 as companion cases before the same
merits panel, for leave to align the briefing schedules so
that the appe]_lants’ opening briefs are due l\/lay 16, 2012,
the appellees’ response briefs are due July 20, 2012, and
the appellants reply briefs are due August 13, 2012, and
for leave to permit the parties to file a combined joint
appendix
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion for leave to treat appeal nos. 2012-
1125 and 2012-1226 as companion cases before the same
merits panel is granted
(2) The motion to align the briefing schedule is
granted The appellants opening briefs are due l\/fay 16,
2012.
(3) The motion for leave to file a combined joint ap-
pendix is granted

3 APPLE v_ irc
FoR THE CoURT
APR 93 2913 151 Jan H@rba1y
Date J an Horbaly
Clerk
cc: Marcus E. Sernel, Esq.
Sidney A. Rosenzweig, Esq.
J ames B. C0ughlan, Esq.
Robert A. Van Nest, Esq.
FlLED
321 u.s. count oFAPP5ALsFnn
THE FEDERAL ClBCUlT
APR 03 2012
JAN \-l0RBAl.V
. CLEBK